internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg teb plr-120069-00 date date legend issuer state counties city bonds a dear this letter is in response to your request on behalf of the issuer for a ruling that payments on the swap described below be taken into account in the computation of yield on certain nonpurpose_investments of the issuer for purposes of the yield restriction and arbitrage rebate rules under sec_148 of the internal_revenue_code facts and representations the issuer is a nonprofit housing finance corporation created by the state to act on behalf of the counties and the city the issuer assists in financing housing for low and moderate income persons within the boundaries of the counties and the city in furtherance of its purposes the issuer intends to issue the bonds as qualified_mortgage bonds under sec_143 the bonds will be fixed rate bonds with a maturity of approximately a years the sale proceeds of the bonds will either be a deposited into an acquisition fund or a down payment assistance fund or b applied to refund previously issued bonds which the issuer represents are qualified_mortgage bonds any transferred proceeds from the refunded bonds will be deposited into the acquisition fund the proceeds on deposit in the acquisition fund will be used to acquire qualified_mortgage loans the proceeds on deposit in the down payment assistance fund will be used to assist in financing down payments and mortgage closing costs until expended for the governmental purposes of the bonds the issuer will invest all of the proceeds on deposit in the acquisition and the down payment assistance funds in shares the money market shares of a publicly offered regulated plr-120069-00 investment_company operating as a money market fund the money market fund the money market fund pays dividends on the money market shares the rate of dividends_paid on the shares the money market rate is variable based on the yields on the money market instruments purchased by the money market fund concurrently with the purchase of the money market shares the issuer intends to enter into an on-market swap agreement the swap with an unrelated third party the swap provider with respect to the money market shares the issuer’s primary purpose for entering into the swap is to reduce its exposure to fluctuations in the money market rate and thus achieve certainty in its investment return the term of the swap will be equal to the entire period that proceeds in the acquisition and down payment assistance funds are invested in the money market shares the issuer does not reasonably expect that the swap will be terminated before the end of that period the notional_principal_amount of the swap will be based on the amount of proceeds in the acquisition and down payment assistance funds invested in the money market shares in particular the notional_principal_amount for any period between payment dates on the swap will be equal to average daily balance of the money market shares during such period under the swap the issuer will be obligated to make payments to the swap provider based on a variable rate and the swap provider will be obligated to make payments to the issuer based on a fixed rate payments between the issuer and the swap provider will be netted the issuer expects the variable rate to be substantially the same as the money market rate throughout the term of the swap the payment dates under the swap will correspond exactly in time to the payment dates of dividends on the money market shares the issuer intends to make the payments under the swap with amounts received as dividends on the money market shares not later than three days after entering into the swap the issuer will identify the swap as relating to the money market shares on its books_and_records for the acquisition and down payment assistance funds the issuer will note the existence of the swap by stating on the information_return for tax-exempt private_activity_bond issues form filed with the internal_revenue_service with respect to the bonds that it has identified a swap related to the investment of proceeds of the bonds as more fully described in the ruling_request the issuer will award the swap to a swap provider on the basis of a competitive bidding process following rules substantially the same as the rules contained in sec_1_148-5 of the income_tax regulations modified to take into account the differences between swaps and guaranteed investment contracts or other investments the winning bidder will be the provider that offers to pay the highest fixed rate in exchange for the variable rate stated in the bid specifications plr-120069-00 the issuer expects to use a bidding agent to conduct the competitive bidding process the issuer will pay the bidding agent a reasonable fee the issuer will not consider such fee to be reasonable unless it is comparable to fees charged by bidding agents for a reasonably comparable swap if it were used to hedge the investment of funds other than gross_proceeds of tax-exempt_bonds law sec_103 provides that except as provided in subsection b gross_income does not include interest on any state_or_local_bond sec_103 provides in part that subsection a shall not apply to any arbitrage_bond within the meaning of sec_148 sec_148 provides that the term arbitrage_bond means any bond issued as part of an issue any portion of the proceeds of which are reasonably expected at the time of issuance of the bond to be used directly or indirectly to acquire higher_yielding_investments or to replace funds which were used directly or indirectly to acquire higher_yielding_investments further for purposes of sec_148 a bond shall be treated as an arbitrage_bond if the issuer intentionally uses any portion of the proceeds of the issue of which such bond is a part in a manner described in or higher_yielding_investments means any investment_property which produces a yield over the term of the issue which is materially higher than the yield on the issue sec_148 investment_property includes any security obligation annuity_contract or investment-type_property sec_148 a bond shall not be treated as an arbitrage_bond solely by reason of the fact that the proceeds of the issue of which such bond is a part may be invested in higher_yielding_investments for a reasonable temporary period until such proceeds are needed for the purpose for which such issue was issued sec_148 however sec_148 provides that a bond which is part of an issue shall be treated as an arbitrage_bond if the issuer fails to pay to the united_states the amount of any earnings on nonpurpose_investments that exceed the amount that would have been earned if the nonpurpose_investments were invested at a rate equal to the yield on the issue as of any date the rebate amount for an issue is the excess of the future value as of that date of all receipts on nonpurpose_investments over the future value as of that date of all payments on nonpurpose_investments sec_1_148-3 nonpurpose_investment means any investment_property as defined in sec_148 that is not an investment that is acquired to carry out the governmental purpose of an issue sec_1_148-1 sec_1_148-4 provides rules for computing the yield on an issue of bonds sec_1_148-4 requires that payments made or received by an issuer under a qualified hedge relating to bonds of an issue be taken into account to determine the yield on the issue sec_1_148-4 generally defines qualified hedge as a contract that satisfies the following requirements plr-120069-00 i a the contract is entered into primarily to modify the issuer’s risk of interest changes with respect to a bond a hedge b if the contract modifies the issuer's risk of interest rate changes with respect to a bond that is part of an issue that absent the contract would be a fixed rate issue the contract must be entered into -- date under sec_1_148-4 of the issue or no later than days after the issue_date or the deemed issue bonds of that issue that satisfies sec_1_148-4 or no later than the expiration of a qualified hedge with respect to no later than the expiration of a qualified hedge with respect to bonds of that issue that satisfies either sec_1_148-4 or sec_1 h i b c if a hedge provider makes a single payment to the issuer eg a payment for an off-market swap in connection with the acquisition of a contract the issuer may treat a portion of that contract as a hedge provided- the hedge provider's payment to the issuer and the issuer's payments under the contract in excess of those that it would make if the contract bore rates equal to the on-market rates for the contract determined as of the date the parties enter into the contract are separately identified in a certification of the hedge provider and treated as payments on the hedge the payments described in sec_1_148-4 are not ii the contract does not contain a significant_investment_element iii the contract is entered into between the issuer or the political_subdivision on behalf of which the issuer issues the bonds and a provider that is not a related_party iv the contract covers in whole or in part all of one or more groups of substantially identical bonds in the issue ie all of the bonds having the same interest rate maturity and terms v the contract is primarily interest based vi the payments received by the issuer from the hedge provider under the contract correspond closely in time to either the specific payments being hedged on the hedged bonds or specific payments required to be made pursuant to the bond documents regardless of the hedge to a sinking_fund debt service fund or similar fund maintained for the issue of which the hedged bond is a part plr-120069-00 vii payments to the hedge provider are reasonably expected to be made from the same source of funds that absent the hedge would be reasonably expected to be used to pay principal and interest on the hedged bonds viii the contract must be identified by the actual issuer on its books_and_records maintained for the hedged bonds not later than days after the date on which the issuer and the hedge provider enter into the contract and the existence of the hedge must be noted on the first form relating to the issue of which the hedged bonds are a part that is filed with the internal_revenue_service on or after the date on which the contract is identified sec_1_148-4 provides accounting rules for qualified hedges for example that section provides that payments made or received by the issuer under a qualified hedge are treated as payments made or received as appropriate on the hedged bonds that are taken into account in determining the yield on those bonds sec_1_148-4 provides that if the issuer of variable yield bonds enters into a qualified hedge the hedged bonds are treated as fixed yield bonds paying a fixed interest rate if a the term of the hedge is equal to the entire period during which the hedged bonds bear interest at variable interest rates and the issuer does not reasonably expect that the hedge will be terminated before the end of that period b payments_to_be_received under the hedge correspond closely in time to the hedged portion of payments on the hedged bonds c taking into account all payments made and received under the hedge and all payments on the hedged bonds ie after netting all payments the issuer’s aggregate payments are fixed and determinable as of a date not later than days after the issue_date of the hedged bonds payments on bonds are treated as fixed for purposes of sec_1_148-4 if payments on the bonds are based in whole or in part on one interest rate payments on the hedge are based in whole or in part on a second interest rate that is substantially the same as but not identical to the first interest rate and payments on the bonds would be fixed if the two rates were identical rates are treated as substantially the same if they are reasonably expected to be substantially the same throughout the term of the hedge for example an objective 30-day tax-exempt variable rate index or other objective index may be substantially the same as an issuer’s individual 30-day interest rate sec_1_148-4 provides additional accounting rules for circumstances in which hedged bonds that would otherwise be variable yield bonds are treated as fixed yield bonds paying a fixed interest rate plr-120069-00 sec_1_148-5 provides rules for computing the yield and value of investments allocated to an issue sec_1_148-5 the yield on an investment allocated to an issue is the discount rate that when used in computing the present_value as of the date the investment is first allocated to the issue of all unconditionally payable receipts from the investment produces an amount equal to the present_value of all unconditionally payable payments for the investment sec_1_148-5 sec_1_148-5 provides that the fair_market_value of an investment is the price at which a willing buyer would purchase the investment from a willing seller in a bona_fide arm's-length_transaction fair_market_value generally is determined on the date on which a contract to purchase or sell the nonpurpose_investment becomes binding ie the trade_date rather than the settlement_date except as otherwise provided in sec_1_148-5 an investment that is not of a type traded on an established_securities_market within the meaning of sec_1273 is rebuttably presumed to be acquired or disposed of for a price that is not equal to its fair_market_value sec_1_148-5 provides a safe_harbor for establishing fair_market_value for guaranteed investment contracts and investments purchased for a yield restricted defeasance escrow in particular this safe_harbor provides for a competitive bidding process to establish fair_market_value sec_1_148-5 provides in general that in determining payments and receipts on nonpurpose_investments qualified administrative costs are taken into account thus qualified administrative costs increase the payments for or decrease the receipts from the investments qualified administrative costs are reasonable direct administrative costs other than carrying costs such as separately_stated brokerage or selling commissions but not legal and accounting fees recordkeeping custody and similar costs general overhead costs and similar indirect_costs of the issuer such as employee salaries and office expenses and costs associated with computing the rebate amount under sec_148 are not qualified administrative costs in general administrative costs are not reasonable unless they are comparable to administrative costs that would be charged for the same investment or a reasonably comparable investment if acquired with a source of funds other than gross_proceeds of tax-exempt_bonds analysis the regulations do not provide specific rules for the treatment of hedges of nonpurpose_investments see the explanation of provisions preceding the final regulations published date fr 1997_1_cb_49 at the same time however the regulations do not preclude the integration of hedges with nonpurpose_investments in appropriate circumstances under the facts and circumstances of this case we conclude that it is appropriate to take the payments made or received by the issuer under the swap into account in the computation of yield on the money market shares for purposes of the yield restriction and arbitrage rebate rules under sec_148 in structuring the transaction plr-120069-00 the issuer determined that it wants to receive a fixed rate of return from its investment of the proceeds of the bonds the combination of investing the proceeds in the money market shares and entering into the swap is the mechanism chosen by the issuer to achieve the fixed rate of return given this intent the issuer would not invest in the money market shares without entering into the swap taking the payments made or received by the issuer under the swap into account in computing yield on the money market shares simply reflects the economic_substance of the transaction because there are no specific rules relating to the treatment of hedges of nonpurpose_investments we apply by analogy the rules relating to qualified hedges of bonds in sec_1_148-4 to determine whether the payments made or received by the issuer under the swap should be taken into account in computing the yield on the money market shares the application of the requirements of a qualified hedge set forth in sec_1_148-4 indicates that this is an appropriate case for integration in addition the application of the requirements of sec_1_148-4 indicates that this is an appropriate case in which to treat the integrated money market shares and swap as a fixed yield investment in coming to these conclusions we emphasize that the identification of the swap on the issuer’s books_and_records and the form_8038 for the bonds is evidence of the issuer’s intent and desire to take the swap into account for purposes of applying the yield restriction and arbitrage rebate rules under sec_148 as a result of the integration of the swap and the money market shares the payments made or received by the issuer under the swap must be accounted for using rules similar to those described in sec_1_148-4 and sec_1_148-4 taking into account the differences between hedges of bonds and nonpurpose_investments for example the payments made by the issuer under the swap will be treated as payments for the money market shares and payments received by the issuer under the swap will be treated as receipts on the money market shares the swap is not traded on an established_securities_market notwithstanding the issuer’s use of bidding procedures substantially the same as those in sec_1 d iii to choose the swap provider is sufficient evidence that the payments under the swap reflect fair_market_value finally the issuer may take into account the bidding agent’s fee as a qualified administrative cost under sec_1_148-5 to the extent such fee is reasonable in light of the integration of the payments and receipts on the swap with the payments and receipts on the money market shares for purposes of computing yield the bidding agent’s fee should be treated as a cost of purchasing the integrated investment and should be taken into account accordingly conclusion we conclude that it is appropriate to take the payments on the swap into account in the computation of yield on the money market shares for purposes of the yield restriction and arbitrage rebate rules under sec_148 plr-120069-00 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether interest on the bonds is excludable from gross_income under sec_103 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely assistant chief_counsel exempt_organizations employment_tax government entities by bruce m serchuk senior technician reviewer tax exempt bond branch cc
